Citation Nr: 1140464	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left wrist disability.

2.  Entitlement to service connection for left arm disability.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to an initial, compensable rating for left ear hearing loss.

5.  Entitlement to an initial, compensable rating for residuals of a right long finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1990.  He also served from May 1998 to February 2006 as a member of the National Guard, to include periods of active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted the Veteran's claims for service connection for bilateral hearing loss and for residuals of a right long finger fracture, and assigned a noncompensable rating for each, effective February 3, 2006.  The RO also denied service connection for degenerative disc disease of the lumbar spine, for unspecified left arm condition, and for left wrist condition.  In March 2008, the Veteran filed a notice of disagreement (NOD) as to his initial ratings for bilateral hearing loss and residuals of a right long finger fracture and the service-connection claims.  A statement of the case (SOC) was issued in October 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2010, the RO severed service connection for the Veteran's right ear because his VA examination did not reflect a current hearing loss disability in his right ear.  The Veteran did not appeal this rating decision.  Therefore, the only remaining issue pertaining to an initial, compensable rating for hearing loss pertains to the left ear, as reflected on the title page.

Because the appeal involves disagreement with the initial rating assigned following the grants of service connection for left ear hearing loss and for residuals of a right long finger fracture, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In June 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In June 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

As a final preliminary matter, the Board notes that, during the June 2010 hearing, the Veteran raised a request to reopen a claim of service connection for tinnitus.  It does not appear that the request to reopen the claim for service connection for tinnitus has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of occasional pain and swelling of the left wrist, competent, persuasive evidence does not establish that the Veteran currently has a left wrist disability.

3.  While the Veteran has complained of occasional pain and swelling of the left arm, competent, persuasive evidence does not establish that the Veteran currently has a left arm disability.

4.  Although the Veteran complained of a back injury in service, no low back disability was diagnosed during the Veteran's period of active service or ACDUCTRA, and there is no medical evidence of a nexus between any current low back disability and service.

5.  Lumbar spine disability was first diagnosed over 13 years after the Veteran's separation from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service.

6.  Since the February 3, 2006 effective date of the grant of service connection, the has had level I hearing in his left ear.  

7.  As the Veteran is right-handed, his service-connected residuals of a right long finger fracture affects his major upper extremity.

8.  Since the February 3, 2006 effective date of the grant of service connection, the residuals of a right long finger fracture have been consisted of degenerative joint disease with full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left wrist disability are not met.  38 U.S.C.A. §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for left arm disability are not met.  38 U.S.C.A. §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

4.  The criteria for an initial, compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).

5.  The criteria for an initial, compensable rating for residuals of a right long finger fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

After the award of a service connection for left ear hearing loss and residuals of a right long finger fracture, and the Veteran's disagreement with the initial ratings assigned, the October 2009 SOC set forth the criteria for evaluating hearing loss and a finger disability (which, in part, suffices for Dingess/Hartman as to those claims).  While the claims were not readjudicated after the Veteran was provided the rating criteria, such adjudication was unnecessary.  The Veteran clearly had ample opportunity to submit additional evidence/argument after the criteria was provided and before the appeal was certified to the Board.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service (to include National Guard) and private treatment records and personnel records, as well as the reports of December 2006 and January 2008 VA examinations.  Also of record and considered in connection with this matter are various written documents provided by the Veteran and by his representative, on his behalf.

The Board finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is warranted.  While VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claims for service connection for left wrist, left arm, or low back disabilities, as explained in more detail, below, given the evidence pertaining to each claim, no such examination or medical opinion is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

A. Left Wrist and Left Arm Disabilities

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for left wrist and left arm disabilities must be denied.

The Veteran asserts that he broke his left arm prior to active duty service.  He argues that push-ups performed while in service, to include on ACDUTRA, aggravated his arm and wrist.

The Veteran has neither submitted nor identified any evidence in support of either claim.  In July 1975, the Veteran complained of pain in his left arm with difficulty of flexion of the wrist.  The Veteran had full range of motion of the wrist with no pain.  No further complaints were noted in the Veteran's service treatment records.  On his Reports of Medical History in May 1976, November 1980, and May 1981 the Veteran denied swollen or painful joints.  On his May 1981 Report of Medical History, the examiner noted that the Veteran fractured his wrist 10 years ago and had no sequelae except a mildly weak wrist.  The Veteran was noted to be currently exercising.  On separation examination in March 1990, the Veteran had a normal examination.  The Veteran has not submitted or identified any records reflecting that he has been diagnosed with any left arm or wrist disability.

During his June 2010 hearing, the Veteran testified that during service, he had difficulty doing push-ups because of his left wrist.  He reported that he sought treatment a "couple of times" for pain and swelling of his left wrist and arm, but the Veteran was never given a profile during service.  He denied currently wearing any brace or receiving any treatment for his wrist or arm.  The Veteran described some current symptoms of swelling and pain.

Here, there is no persuasive evidence of record to support a finding that the Veteran has a current left wrist or left arm disability, to include persistent or recurrent symptoms of such disability.  As indicated above, no VA examination and medical opinion regarding the Veteran's claims for service connection for left wrist and left arm disabilities has been obtained in this case.  On these facts, however, no such examination or opinion is required.  

The Board notes that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, during his Board hearing, the Veteran described left wrist and left arm symptoms of pain and swelling throughout service and presently.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, however, the Veteran's assertions of recurrent left wrist and left arm symptoms-made in connection with a claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  As indicated, on his Reports of Medical History in May 1976, November 1980, and May 1981 the Veteran denied swollen or painful joints.  On separation examination in March 1990, the Veteran had a normal examination.  The Veteran's private treatment records do not reflect any complaints of left wrist and/or arm symptomatology.  No left wrist or arm disabilities were diagnosed during a December 2004 full physical and the Veteran did not report any left wrist and/or left arm pain and swelling.  

Accordingly, in this case, neither claim meets the fundamental requirement to obtain a VA medical opinion.  The competent, persuasive evidence of record simply does not establish that the Veteran has a current left wrist or left arm disability, or persistent or recurrent symptoms of such a disability.  

Furthermore, to whatever extent assertions by the Veteran and/or his representative are being advanced to establish medical diagnosis of each disability for which service connection is sought, the Board points out that such evidence provides no basis for allowance of either claim.  In this regard, the medical matter of diagnosis of a disability (such as the type of disabilities at issue here), is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate training and expertise, neither the Veteran nor his representative is competent to render a diagnosis of a current left arm or wrist disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's swelling and pain have no probative value as to actual diagnosis of a disability.


Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, credible and probative evidence does not establish that the Veteran has either left arm or left wrist disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for either claim.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the Board finds that the claims for service connection for left wrist disability and for left arm disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Low Back Disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for low back disability must be denied.

The evidence of record clearly establishes that the Veteran has a current low back disability, as reflected, for example, in a report of an October 2003 MRI of the lumbar spine showing a diagnosis of right facet arthropathy at L4-5 and left facet arthropathy at L5-S1.  However, the record simply fails to establish that his low back disability is medically related to any incident of service, to include ACDUTRA.

In the Veteran's June 2008 RO hearing, the Veteran testified that he injured his back while stretching during physical training while on ACDUTRA.  At his June 2010 Board hearing, the Veteran testified that he thought that he hurt his back doing sit-ups on ACDUTRA.  He also mentioned that he sprained his back on active duty service while fishing.

Service treatment records reflect that in March 1976, the Veteran complained of straining his back while wrestling on a beach.  The Veteran had sensitivity to his muscles in the lower back L5-L6 and limited range of motion.  The impression was lower back strain.  In May 1976, the Veteran denied recurrent back pain on a Report of Medical History.  The Veteran, again, denied recurrent back pain on Reports of Medical History in November 1980 and in May 1981.  In December 1984, the Veteran reported injuring his back at work approximately 14 months ago.  An x-ray of the thoracic spine revealed no abnormalities.  At separation, the Veteran's spine was normal.

The first record after separation is dated in October 2003 and is a lumbar MRI of the spine, revealing severe right-sided facet arthropathy at L4-L5, and a moderate degree of left facet arthropathy at L5-S1.  There was no evidence of a fracture, contusion, or herniated nucleus pulposus.  The impression was right facet arthropathy at L4-L5 and left facet arthropathy at L5-S1.  In 2005, the Veteran was placed on a profile, as he was unable to perform a timed two-mile run.

Collectively, the evidence reflects that although the Veteran is currently diagnosed with a low back disability, there is no indication that such disability is medically-related to service.  Although the Veteran was diagnosed with low back strain in March 1976, only two months later, the Veteran denied recurrent back pain, indicating that the Veteran no longer suffered from any residual pain pertaining to that incident.  The Board additionally notes that the March 1976 complaints of low back pain were muscle-related.  The Board acknowledges that the Veteran complained of pain in December 1984 from a back injury 14 months prior to that date, however, the Veteran reported pain in his thoracic spine.  The Veteran's current disability is related to his lower lumbar spine-specifically, L4-L5 and L5-S1.  Further, the Veteran's x-ray was normal in December 1984 and revealed no abnormalities.

Regarding the Veteran's in-service complaints of back pain, the Board notes that the post-service evidence does not reflect any diagnosis of a low back disability for more than 13 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, such as his own symptoms.  See, e.g., Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  Here, however, the Veteran does not appear to assert a continuity of symptoms since service.  The Veteran is also competent to report an injury that he incurred during service.  See, e.g., Layno, 6 Vet. App. 465.  Here, however, the Board finds that the Veteran's assertion of his ACDUTRA injury(ies) is not credible.  While the Veteran originally testified that his back pain began after stretching, the Veteran changed his story of his injury as related to sit-ups, and then talked about a fall while fishing at his most recent hearing.  At his most recent Board hearing, the Veteran never mentioned anything regarding any stretching injury on ACDUTRA, and at his prior RO hearing, he never mentioned anything regarding a sit-up injury or continuous pain since an in-service fall.  The contradictory assertions render his statements regarding his history of injury not credible.

The Board further notes that, despite the fact that the Veteran complained of back pain during service, as indicted, the governing legal authority requires that the Veteran's back disability be related to an injury or disease that occurred during active duty service or ACDUTRA, or an injury during INACDUTRA.  There is no credible indication of record that the Veteran's low back disability resulted from any injury during any type of service.  Although the Veteran was given a profile for his degenerative joint disease of the lumbar spine in 2005, the record simply fails to indicate that the Veteran developed this, or any other relevant back disability, during active duty service or ACDUTRA.

The record also presents no basis for VA to obtain a medical opinion in connection with this claim. As noted above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability that may be related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, 20 Vet. App. 79.  In this case, however, there is no diagnosis of a low back disability for many years after service, the Veteran has not actually asserted, and the record does not reflect, continuing low back symptoms since service, and there is no medical suggestion whatsoever that there exists a medical relationship between current low back disability and service.  Hence, the requirements for having the Veteran undergo an examination or obtaining a medical opinion in connection with the claim are not met.

Finally, as for any direct assertions by the Veteran and/or his representative, on his behalf, that there exists a medical nexus between a current low back disability and his military service, such evidence provides no basis for allowance of the claim.  As with the claims discussed above, the matter upon which this claim turns is one within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter such as here, a nexus opinion between the Veteran's current low back disability and service.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. at 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As noted above, the Veteran has not asserted continuity of symptomatology since service.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Again, however, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


III.  Higher Ratings Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

A. Left Ear Hearing Loss

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating (Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2010).

On January 2008 VA audiological evaluation, the Veteran reported progressive hearing loss since service, with the primary difficulty being in environments with background noise.  The Veteran perceived hearing to be worse in the left ear.  He noted increased sensitivity to loud sounds and crowd noise.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
30
50

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 96 percent in the left ear.  The puretone threshold average for these findings is 30 for the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the January 2008 audiometric testing revealed Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss in the left ear, Table VIA is not for application.  38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of left ear hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the January 2008 audiological evaluation report of record, the audiologist did not discuss the functional effects of the Veteran's left ear hearing loss.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for left ear loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the January 2008 audiological evaluation report inadequate for rating purposes.

On these facts, there is no basis for any staged rating, pursuant to Fenderson, and the claim for higher rating for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical nature of deriving ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B. Residuals of Right Long Finger Fracture

The ratings for the Veteran's residuals of right long finger fracture have been assigned pursuant to Diagnostic Code 5229.  As the Veteran is right-handed, his right long finger fracture affects his major extremity.

Pertinent to the major extremity, under Diagnostic Code 5229, a noncompensable percent rating is assigned for limitation of motion of the index or long finger with a gap of less than one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by no more than 30 degrees.  A 10 percent rating is assigned for limitation of motion of index or long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated-to include on repeated use and/or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Historically, the Veteran fractured his right long finger while finger wrestling during service.  He suffered a spiral fracture to the right middle finger, which required surgical correction.  The Veteran was provided with physical therapy after the surgery, and initially wore a brace, but has undergone no additional treatment since that time.

On December 2006 VA examination, the Veteran reported pain with weather changes and with repetitive activity.  He reported weakness although not complete.  The Veteran could make a fist and had good grip strength, but the right middle finger did not fall flush with the other fingers.  The Veteran denied any stiffness, heat, redness, and locking.  He had swelling around the knuckle on occasion, with increased use over normal daily activities.  The Veteran took Advil to alleviate discomfort.  The Veteran denied any flare-ups.  He did not use any corrective devices or a brace.  The Veteran reported that his finger disability did not affect driving or daily activities.

On physical examination, the Veteran had tenderness to palpation at the base of the right middle finger at the knuckle and along the length of the finger.  There was a generalized bony enlargement with no soft tissue edema noted.  The Veteran had full flexion from zero to 90 degrees and full extension on the right middle finger, but when attempting to make a fist, the right middle finger did not fall in flush with the other fingers due to the fracture.  The knuckle of the right middle finger had no noticeable bony enlargements or bony deformities.  Flexion and extension of the right middle finger did not affect the remaining fingers of the right hand.  The Veteran was able to extend those from zero to 90 degrees, and fully flex and extend.  Grip strength of the hand was five out of five, bilaterally.  There was no weakness, no decreased endurance, and no easy fatigability with repetitive flexion and extension of the middle finger.  Repetition did not change degrees or increase pain.

X-rays of the right hand reflected no evidence of acute fracture or dislocation.  No bony destructive changes were seen.  There were mild degenerative changes at the metacarpophalangeal joint and distal joint of the middle finger.  Internal fixation wires were noted at the base of the proximal phalanx of the middle finger in an old healed fracture.  The Veteran was diagnosed with fracture of the right middle finger, with chronic pain and decreased flexion when making a fist, and degenerative arthritis.

As indicated, since the effective date of service connection, the medical evidence reflects full range of motion of the right long finger, even after repetitive motion testing.  Although the Veteran's representative has asserted that a 10 percent rating is warranted for the Veteran's diagnosis of arthritis, the Veteran does not have any restriction in limitation of motion, even to a compensable degree.  As such, an initial, compensable rating is not warranted on the basis of limitation of motion of the right long finger.  A compensable rating also is not warranted on the basis of arthritis.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating under either time period.  In this regard, ankylosis is not shown.  See 38 C.F.R. § 4.71a.  The Veteran's right long finger does not affect movement in his other fingers of his right hand, or interfere with overall function of his right hand.  See id.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision(s) of VA's rating schedule.

On these facts, there is no basis for any staged rating, pursuant to Fenderson, and the claim for higher rating for residuals of right long finger fracture must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 (1990).




ORDER

Service connection for left wrist disability is denied.

Service connection for left arm disability is denied.

Service connection for low back disability is denied.

An initial, compensable rating for left ear hearing loss is denied.

An initial, compensable rating for residuals of a right long finger fracture is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


